DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are blurry, include illegible handwriting, and are generally of poor quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Osakabe (US20050263270). 
	Regarding claim 1, Osakabe discloses (see Fig. 1-3) a corrugated rib structure (120) for a heat exchanger (100) comprising: wave-shaped wave crests and wave troughs (see top, crests 121 and bottom, troughs 121 & “fin 120 folded into the protruding and recessing shape” - ¶[0033]) running in a through-flow direction, and which are connected with one another via wave-shaped walls (122) running in the through-flow direction; and inwardly flared fins (123) provided in at least one of: (i) the wave crests (see 123 on top crests), and (ii) the wave troughs (see 123 on bottom troughs).
Regarding claim 9, Osakabe discloses the limitations of claim 1, and Osakabe further discloses wherein the corrugated rib structure (120) is formed as a deep-drawn sheet metal stamped part.
The recitation " formed as a deep-drawn sheet metal stamped part" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Osakabe is the same as or makes the product claimed obvious, meeting the limitation of the claim.
	Regarding claim 12, Osakabe discloses a heat exchanger (Fig. 1-3) comprising at least one corrugated rib structure (120) having: wave-shaped wave crests and wave troughs  (see top, crests 121 and bottom, troughs 121 & “fin 120 folded into the protruding and recessing shape” - ¶[0033]) running in a through-flow direction, and which are connected with one another via wave-shaped walls (122)  running in the through-flow direction; and inwardly flared fins (123) provided in at least one of: (i) the wave crests (see 123 on top crests), and (ii) the wave troughs (see 123 on bottom troughs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe (US20050263270) in view of Roth (DD152187A1). 
Regarding claim 2, Osakabe teaches the limitations of claim 1, and Osakabe does not teach the fins are flared inwards about an angle Φ between 30°≤Φ≤80°.
Roth teaches the fins are flared inwards about an angle Φ between 30°≤Φ≤80° (see alpha Fig. 3 & unlabeled table on Page 7, reproduced below with an angle of 31 degrees), in order to provide improve heat transfer (Page 14). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the angle of Roth, in order to provide improve heat transfer (Page 14), or as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Roth teaches such an angle is suitable for use in a heat exchanger having a turbulator. 

    PNG
    media_image1.png
    251
    322
    media_image1.png
    Greyscale

Table from page 7 of Roth
Regarding claim 5, Osakabe teaches the limitations of claim 1, and Osakabe does not teach the fin has a trapezoidal shape with one shorter base side, one longer base side and two legs.
Roth teaches the fin has a trapezoidal shape with one shorter base side, one longer base side and two legs (see trapezoidal shape of fin in Fig. 1-3, with longer base with dimension So, shorter base with dimension b, and legs, having length To). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the trapezoidal fin of Roth, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I B). In the instant case, both fins are recognized as improving turbulence in a heat exchanger, and the result of the substitution would have provided the predictable result of providing a turbulator for the heat exchanger. 
Regarding claim 6, Osakabe teaches the limitations of claim 5, and Osakabe does not teach at least one of: the shorter base side has a width of about 0.88 mm; the longer base side has a width of about 1.6 mm; and the legs have a length of about 0.95 mm.
Roth further teaches the shorter base side width, the longer base side with, and the legs may be adjusted for the size of the flow channel (see Table above, with di being the hydraulic diameter, Table above, & Page 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed dimensions for the purpose of providing a turbulator fin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  
Regarding claim 14, Osakabe teaches the limitations of claim 12, and Osakabe does not teach the fin has a trapezoidal shape with one shorter base side, one longer base side and two legs.
Roth teaches the fin has a trapezoidal shape with one shorter base side, one longer base side and two legs (see trapezoidal shape of fin in Fig. 1-3, with longer base with dimension So, shorter base with dimension b, and legs, having length To). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the trapezoidal fin of Roth, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I B). In the instant case, both fins are recognized as improving turbulence in a heat exchanger, and the result of the substitution would have provided the predictable result of providing a turbulator for the heat exchanger. 
Regarding claim 15, Osakabe teaches the limitations of claim 14, and Osakabe does not teach at least one of: the shorter base side has a width of about 0.88 mm; the longer base side has a width of about 1.6 mm; and the legs have a length of about 0.95 mm.
Roth further teaches the shorter base side width, the longer base side with, and the legs may be adjusted for the size of the flow channel (see Table above, with di being the hydraulic diameter, Table above, & Page 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed dimensions for the purpose of providing a turbulator fin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  
Regarding claim 18, Osakabe teaches the limitations of claim 2, and Osakabe does not teach phi is approximately 55°.
Roth further teaches phi may be adjusted for the size of the flow channel (see Table above, with di being the hydraulic diameter, Table above, & Page 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed dimension for the purpose of providing a turbulator fin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe (US20050263270) in view of  Chang (CN203194076). 
Regarding claim 3, Osakabe teaches the limitations of claim 1, and Osakabe does not teach a wave length L in the through-flow direction is between 7 mm≤L≤12 mm.
Chang teaches a wave length L in the through-flow direction is between 7 mm≤L≤12 mm (see overlapping range of 4-11 mm, ¶[0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the wave length of Chang as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Chang teaches such a wave length is suitable for use in a heat exchanger having a wavy rib structure.  
Regarding claim 4, Osakabe teaches the limitations of claim 1, and Osakabe does not teach a wave height H in through-flow direction is between 1 mm≤H≤1.5 mm.
Chang teaches a wave height H in through-flow direction is between 1 mm≤H≤1.5 mm  (see overlapping range of 1-3 mm, calculated from the given amplitude of .5-1.5 mm, ¶[0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the wave length of Chang as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Chang teaches such a wave height is suitable for use in a heat exchanger having a wavy rib structure.  
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe (US20050263270) in view of Roth (DD152187A1) and in further view of Iwasaki (US9103250).
Regarding claim 7, Osakabe teaches the limitations of claim 5, and Osakabe does not teach the longer base side of the trapezoidal fin is inclined about an angle α of about 70° to the through-flow direction.
Iwasaki teaches the longer base side of the trapezoidal fin is inclined about an angle α of about 70° to the through-flow direction (see complementary angle to Beta, Fig. 5, which is disclosed in the range of 10-50 degrees, col. 7, lines 40-50), in order to produce a stronger swirl (col. 7, lines 40-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the angle of Iwasaki, in order to produce a stronger swirl (col. 7, lines 40-50).
Regarding claim 16, Osakabe teaches the limitations of claim 14, and Osakabe does not teach the longer base side of the trapezoidal fin is inclined about an angle α of about 70° to the through-flow direction.
Iwasaki teaches the longer base side of the trapezoidal fin is inclined about an angle α of about 70° to the through-flow direction (see complementary angle to Beta, Fig. 5, which is disclosed in the range of 10-50 degrees, col. 7, lines 40-50), in order to produce a stronger swirl (col. 7, lines 40-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the angle of Iwasaki, in order to produce a stronger swirl (col. 7, lines 40-50).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe (US20050263270) in view of  Jiang (US20180365356).
Regarding claim 8, Osakabe teaches the limitations of claim 1, and Osakabe does not teach the walls form an angle β between 92°≤β≤94° to a corresponding wave crest and wave trough connected thereto.
Jiang teaches the walls form an angle β (see angle = a/2 + 90, Fig. 2) to a corresponding wave crest and wave trough connected thereto, and recognizes the variable as a result effective variable (see equations in ¶[0126-0140], in which the angle effects the elastic modulus).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the angle between 92-94 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Claim 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe (US20050263270) in view of Szulman (US20050121181).
Regarding claim 10, Osakabe teaches the limitations of claim 1, and Osakabe does not teach at least one of: at least one wave crest has a saddle width of 2 mm to 4 mm; at least one wave trough has a trough width of 2 mm to 4 mm; and the corrugated rib structure has a height of 3 mm to 5 mm.
Szulman teaches at least one of: at least one wave crest has a saddle width of 2 mm to 4 mm; at least one wave trough has a trough width of 2 mm to 4 mm; and the corrugated rib structure has a height of 3 mm to 5 mm (see overlapping ranges of 0.5-5 mm for the widths and 3-10 mm for the height ¶[0063] & Fig. 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the dimensions of Szulman, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Szulman teaches such dimensions are suitable for use in a heat exchanger having a corrugated rib structure.   
Regarding claim 17, Osakabe teaches the limitations of claim 12, and Osakabe does not teach at least one of: at least one wave crest has a saddle width of 2 mm to 4 mm; at least one wave trough has a trough width of 2 mm to 4 mm; and the corrugated rib structure has a height of 3 mm to 5 mm.
Szulman teaches at least one of: at least one wave crest has a saddle width of 2 mm to 4 mm; at least one wave trough has a trough width of 2 mm to 4 mm; and the corrugated rib structure has a height of 3 mm to 5 mm (see overlapping ranges of 0.5-5 mm for the widths and 3-10 mm for the height ¶[0063] & Fig. 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the dimensions of Szulman, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Szulman teaches such dimensions are suitable for use in a heat exchanger having a corrugated rib structure.   
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe (US20050263270) in view of Usui (US20070056721).  
Regarding claim 11, Osakabe teaches the limitations of claim 1, and Osakabe does not teach a metal sheet of the corrugated rib structure has a thickness of 0.08 mm to 0.2 mm.
Usui teaches a metal sheet of the corrugated rib structure has a thickness of 0.08 mm to 0.2 mm (see overlapping range of 0.05-0.3 mm ¶[0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the thickness of Usui as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Usui teaches such thickness is suitable for use in a heat exchanger having a corrugated rib structure.  
Regarding claim 19, Osakabe teaches the limitations of claim 1, and Osakabe does not teach a metal sheet of the corrugated rib structure has a thickness of 0.15 mm.
Usui teaches a metal sheet of the corrugated rib structure has a thickness of 0.15 mm (see overlapping range of 0.05-0.3 mm ¶[0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the thickness of Usui as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Usui teaches such thickness is suitable for use in a heat exchanger having a corrugated rib structure.  
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe (US20050263270) in view of Roth (DD152187A1), Chang (CN203194076) and Jiang (US20180365356).
Regarding claim 13, Osakabe teaches the limitations of claim 12, and Osakabe does not teach the fins are flared inwards about an angle Φ between 30°≤Φ≤80°.
Roth teaches the fins are flared inwards about an angle Φ between 30°≤Φ≤80° (see alpha Fig. 3 & unlabeled table on Page 7, reproduced above with an angle of 31 degrees), in order to provide improve heat transfer (Page 14). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the angle of Roth, in order to provide improve heat transfer (Page 14), or as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Roth teaches such an angle is suitable for use in a heat exchanger having a turbulator. 
Osakabe does not teach a wave length L in the through-flow direction is between 7 mm≤L≤12 mm and a wave height H in through-flow direction is between 1 mm≤H≤1.5 mm.
Chang teaches a wave length L in the through-flow direction is between 7 mm≤L≤12 mm (see overlapping range of 4-11 mm, ¶[0008]) and a wave height H in through-flow direction is between 1 mm≤H≤1.5 mm  (see overlapping range of 1-3 mm, calculated from the given amplitude of .5-1.5 mm, ¶[0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the wave length of Chang as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Chang teaches such a wave length/height is suitable for use in a heat exchanger having a wavy rib structure.  
Osakabe does not teach the walls form an angle β between 92°≤β≤94° to a corresponding wave crest and wave trough connected thereto.
Jiang teaches the walls form an angle β (see angle = a/2 + 90, Fig. 2) to a corresponding wave crest and wave trough connected thereto, and recognizes the variable as a result effective variable (see equations in ¶[0126-0140], in which the angle effects the elastic modulus).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the angle between 92-94 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 20, Osakabe discloses (see Fig. 1-3) a corrugated rib structure (120) for a heat exchanger (100) comprising: wave-shaped wave crests and wave troughs (see top, crests 121 and bottom, troughs 121 & “fin 120 folded into the protruding and recessing shape” - ¶[0033]) running in a through-flow direction, and which are connected with one another via wave-shaped walls (122) running in the through-flow direction; and inwardly flared fins (123) provided in at least one of: (i) the wave crests (see 123 on top crests), and (ii) the wave troughs (see 123 on bottom troughs).
Osakabe does not teach the fins are flared inwards about an angle Φ between 30°≤Φ≤80°.
Roth teaches the fins are flared inwards about an angle Φ between 30°≤Φ≤80° (see alpha Fig. 3 & unlabeled table on Page 7, reproduced above with an angle of 31 degrees), in order to provide improve heat transfer (Page 14). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the angle of Roth, in order to provide improve heat transfer (Page 14), or as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Roth teaches such an angle is suitable for use in a heat exchanger having a turbulator. 
Osakabe does not teach a wave length L in the through-flow direction is between 7 mm≤L≤12 mm and a wave height H in through-flow direction is between 1 mm≤H≤1.5 mm.
Chang teaches a wave length L in the through-flow direction is between 7 mm≤L≤12 mm (see overlapping range of 4-11 mm, ¶[0008]) and a wave height H in through-flow direction is between 1 mm≤H≤1.5 mm  (see overlapping range of 1-3 mm, calculated from the given amplitude of .5-1.5 mm, ¶[0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the wave length of Chang as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). In the instant case, Chang teaches such a wave length/height is suitable for use in a heat exchanger having a wavy rib structure.  
Osakabe does not teach the walls form an angle β between 92°≤β≤94° to a corresponding wave crest and wave trough connected thereto.
Jiang teaches the walls form an angle β (see angle = a/2 + 90, Fig. 2) to a corresponding wave crest and wave trough connected thereto, and recognizes the variable as a result effective variable (see equations in ¶[0126-0140], in which the angle effects the elastic modulus).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Osakabe to include the angle between 92-94 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763